DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 7, 10-12, 25-26, 28-29, 30 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milano et al. (US 2013/0020660; herein “Milano”).
Regarding claim 1, Milano (first interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (80a and 80b, see [0060]) positioned between the conductive pathway and the semiconductor die, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of 80a are not covered by 80b in one example interpretation).
Regarding claim 1, Milano (second interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (e.g. a first and second “layer” of 80b; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 80b is interpreted as a first and second layer) positioned between the conductive pathway and the semiconductor die, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of the first layer of 80b are not covered by second layer of 80a in one example interpretation).
Regarding claim 2, Milano (second interpretation) further discloses one or more additional polyimide layers (a third “layer” of 80b) positioned between the conductive pathway and the semiconductor die.
Regarding claim 4, Milano (second interpretation) further discloses an insulative layer (80a, see [0060]) positioned between the conductive pathway and the semiconductor die.
Regarding claim 7, Milano (first interpretation) further discloses a combined thickness of the first and second polyimide layers ranges from 15 microns to 25 microns (25 microns, see [0061]).
Regarding claim 10, Milano (second interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; 
first, second, and third polyimide layers abutting each other (e.g. a first, second, and third “layer” of 80b; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 80b is interpreted as a first, second, and third layer), the circuit positioned closer to the first polyimide layer than to the second and third polyimide layers, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of the first layer of 80b are not covered by second layer of 80a in one example interpretation); and 
a mold compound layer (68’, see [0054]) abutting the third polyimide layer. 
Regarding claim 11, Milano (second interpretation) further discloses an insulative layer (e.g. 66a, see [0050]) abutting the mold compound layer and the conductive pathway (see Fig. 4C).
Regarding claim 12, Milano (second interpretation) further comprises wherein the mold compound layer (68’) abuts the conductive pathway (see [0054]).
Regarding claim 25, Milano (first or second interpretation) further discloses wherein the uncovered portion of the first polyimide layer surrounds a bond pad of the semiconductor die (the side surfaces surround the semiconductor die, and therefore surround a bondpad of the die where wires 72 are connected).
Regarding claim 26, Milano (first or second interpretation) further discloses wherein a footprint of the conductive pathway does not overlap with the uncovered portion (note that one can choose a portion of the side surfaces to read on the “uncovered portion” such that the claimed limitation is met, e.g. a portion of side surface of curved area facing leads 56, see Fig. 4B).
Regarding claim 28, Milano (first or second interpretation) further discloses wherein the uncovered portion of the first polyimide layer includes an edge that does not line up with an edge of the second polyimide layer (in a first example interpretation a right side edge of the uncovered portion of the first polyimide layer, i.e. an edge of the right side surface, does not line up with a left-side edge of the second polyimide layer, i.e. an edge of the left side surface; in a second example interpretation a top edge, i.e. the corner edge between a side surface and a top surface, of one of the layers is at a different horizontal level with a bottom edge, i.e. the corner edge between a side surface and a bottom surface, of the other layer, thus they do not line up vertically).
Regarding claim 29, Milano (second interpretation) further discloses wherein the portion of the first polyimide layer surrounds a bond pad of the semiconductor die (the side surfaces surround the semiconductor die, and therefore surround a bondpad of the die where wires 72 are connected).
Regarding claim 30, Milano (second interpretation) further discloses wherein a footprint of the conductive pathway does not overlap with the uncovered portion (note that one can choose a portion of the side surfaces to read on the “uncovered portion” such that the claimed limitation is met, e.g. a portion of side surface of curved area facing leads 56, see Fig. 4B).
Regarding claim 35, Milano (first interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
a mold compound layer (68’, see [0054]) and first and second polyimide layers (80a and 80b, see [0060]) positioned between the conductive pathway and the semiconductor die.
Regarding claim 35, Milano (second interpretation) discloses in Fig. 4A-C, 5 and related text a semiconductor package, comprising:
a first conductive terminal (e.g. 54’ on left, see [0054]);
a second conductive terminal (e.g. 54’ on right, see [0054]);
a conductive pathway (e.g. 52a’ between terminals 54, see [0054]) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see e.g. [0039]-[0040] and [0049]); 
a semiconductor die (58’, see [0054]) including a circuit configured to detect the magnetic field; and 
a mold compound layer (68’, see [0054]) and first and second polyimide layers (e.g. a first and second “layer” of 80b; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 80b is interpreted as a first and second layer) positioned between the conductive pathway and the semiconductor die (note that the claim does not require the mold compound layer to be between the conductive pathway and the semiconductor die; rather it requires “a mold compound layer” and “first and second polyimide layers positioned between the conductive pathway and the semiconductor die”).
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangtani et al. (US 2006/0152210; herein “Mangtani”).
Regarding claim 1, Mangtani discloses in Fig. 13-13A and related text a semiconductor package, comprising:
a first conductive terminal (452a/b);
a second conductive terminal (452c/d);
a conductive pathway (pathway between 452a/b and 452c/d) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see [0110]-[0115]); 
a semiconductor die (456 having 458, see [0118]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (e.g. a first and second “layer” of 470, see [0110], [0087] and [0093]; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 470 is interpreted as a first and second layer) positioned between the conductive pathway and the semiconductor die, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of the first layer of 470 are not covered by second layer of 470 in one example interpretation).
Regarding claim 13, Mangtani discloses in Fig. 14-14A (with some corresponding features shown in Figs. 7-8, see [0028]) and related text a semiconductor package, comprising:
a die pad (portion of 502 on which 506 is mounted)
a semiconductor die (506 having 508, see [0120]) positioned on the die pad, the semiconductor die including a circuit configured to detect the magnetic field; and 
first and second conductive terminals (502a/b and 502c/d) coupled via a conductive pathway (503/504, see [0120]), the conductive pathway configured to generate a magnetic field (see [0120]-[0121]);
first and second polyimide layers (e.g. a first and second “layer” of 514, see [0121], [0087] and [0093]; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 514 is interpreted as a first and second layer) positioned between the circuit and the conductive pathway, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of the first layer of 514 are not covered by second layer of 514 in one example interpretation);
a bond pad (212a-c, see [0028] and [0068]), positioned on the semiconductor die and coupled to a third conductive terminal (202e/f/g/h) via an orifice in the first polyimide layer (orifice in first layer of 514/214).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 9, 13, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani et al. (US 2006/0152210; herein “Mangtani”) in view of Milano.
Regarding claims 1 and 9, Mangtani discloses in Fig. 7 and related text a semiconductor package, comprising:
a first conductive terminal (202a/b);
a second conductive terminal (202c/d);
a conductive pathway (204) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see [0069]); 
a semiconductor die (206 having 200, see [0068]) including a circuit configured to detect the magnetic field; and 
an insulating layer (214, see [0068]) positioned between the conductive pathway and the semiconductor die;
wherein the semiconductor die includes a bond pad (212a-c, see [0068]) accessible via an orifice in the insulating layer.
Mangtani does not explicitly disclose the insulating layer is first and second polyimide layers, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer.
In the same field of endeavor, Milano teaches in Fig. 4A-C, 5 and related text a semiconductor package and related text a semiconductor package, comprising first and second polyimide layers, the first polyimide layer includes a portion that is uncovered by the second polyimide layer (as applied in either of the first or second interpretations of Milano above) positioned between the circuit and the conductive pathway
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani by having the insulating layer is first and second polyimide layers, the first polyimide layer includes a portion that is uncovered by the second polyimide layer, as shown by Milano, in order to provide improved withstanding of high voltage and the ability to survive a high level of testing (see Milano [0050] and [0079] at least). 
Regarding claim 13, Mangtani discloses in Fig. 7 and related text a semiconductor package, comprising:
a die pad (portion of 202 on which 206 is disposed, see [0068]); 
a semiconductor die (206 having 200, see [0068]) positioned on the die pad, the semiconductor die including a circuit configured to detect a magnetic field; 
first and second conductive terminals (202a/b and 202c/d) coupled via a conductive pathway (204), the conductive pathway configured to generate the magnetic field (see [0069]); 
an insulating layer (214, see [0068]) positioned between the circuit and the conductive pathway; and 
a bond pad (212a-c, see [0068]), positioned on the semiconductor die and coupled to a third conductive terminal (202e/f/g/h) via an orifice in the insulating layer.
Mangtani does not explicitly disclose the insulating layer is first and second polyimide layers, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer.
Milano (first or second interpretations) teaches the remaining limitations in the same manner and for the same reasons as applied to claims 1 and 9 above.
Regarding claim 32, Milano (first or second interpretation) further discloses wherein the uncovered portion of the first polyimide layer surrounds a bond pad of the semiconductor die (the side surfaces surround the semiconductor die, and therefore surround a bondpad of the die where wires 72 are connected).
Regarding claim 33, Milano (first or second interpretation) further discloses wherein a footprint of the conductive pathway does not overlap with the uncovered portion (note that one can choose a portion of the side surfaces to read on the “uncovered portion” such that the claimed limitation is met, e.g. a portion of side surface of curved area facing leads 56, see Fig. 4B).
Claims 8, 14, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mangtani in view of Milano, as applied to claims 1 and 13 above, and further in view of Cai (US 2020/0294876; herein “Cai”).
Regarding claim 8, Mangtani in view of Milano shows wherein the first and second polyimide layers abut each other, and wherein the first polyimide layer abuts another polyimide layer (in the second interpretation of Milano; where 80b is interpreted as three layers, the two closest to 82b being the first and second, and the one abutting the die being the “another polyimide layer,”), the another polyimide layer positioned above the semiconductor die.
Mangtani and Milano do not explicitly disclose the another polyimide layer is a passivation layer.
In the same field of endeavor, Cai teaches in Fig. 1 and related text a polyimide layer abutting the die (8, see [0024]) is a passivation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani and Milano by having the another polyimide layer (i.e. the polyimide layer abutting the die) as a passivation layer, as taught by Cai, in order to provide protection and a barrier layer to the die (see Cai [0023]-[0024] at least).
Regarding claim 14, the claim limitations are taught in substantially the same manner as applied to claim 8 above. 
Regarding claim 34, the combined device shows 
The first polyimide layer includes a first side and a second side opposite to the first side, the first side of the first polyimide layer abutting another polyimide layer positioned above the circuit (Milano, second interpretation: where 80b is interpreted as three layers, the two closest to 82b being the first and second, and the one abutting the die being the “another polyimide layer”), wherein the first polyimide layer (first layer of 80b) has a first area; and 
the second polyimide layer (second layer of 80b) abuts the second side of the first polyimide layer, wherein the second polyimide layer has a second area less than the first area (in a first example interpretation “area” is interpreted as “A roughly bounded part of the space on a surface; a region” and thus one can choose first and second areas such that the claimed limitation is met; in a second example interpretation, the thicknesses of the first and second layers of 80b can be chosen such that an cross sectional area of the first, i.e. thickness x width, is greater than the cross sectional area of the second).
Mangtani and Milano do not explicitly disclose the another polyimide layer is a passivation layer.
In the same field of endeavor, Cai teaches in Fig. 1 and related text a polyimide layer abutting the die (8, see [0024]) is a passivation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani and Milano by having the another polyimide layer (i.e. the polyimide layer abutting the die) as a passivation layer, as taught by Cai, in order to provide protection and a barrier layer to the die (see Cai [0023]-[0024] at least).
Claims 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milano, as applied to claims 1 and 10 above, and further in view of Cai.
Regarding claim 27, Milano (second interpretation) further discloses wherein
The first polyimide layer includes a first side and a second side opposite to the first side, the first side of the first polyimide layer abutting another polyimide layer positioned above the circuit (in the second interpretation of Milano; where 80b is interpreted as three layers, the two closest to 82b being the first and second, and the one abutting the die being the “another polyimide layer”), wherein the first polyimide layer (first layer of 80b) has a first area; and 
the second polyimide layer (second layer of 80b) abuts the second side of the first polyimide layer, wherein the second polyimide layer has a second area less than the first area (in a first example interpretation “area” is interpreted as “A roughly bounded part of the space on a surface; a region” and thus one can choose first and second areas such that the claimed limitation is met; in a second example interpretation, the thicknesses of the first and second layers of 80b can be chosen such that an cross sectional area of the first, i.e. thickness x width, is greater than the cross sectional area of the second).
Milano do not explicitly disclose the another polyimide layer is a passivation layer.
In the same field of endeavor, Cai teaches in Fig. 1 and related text a polyimide layer abutting the die (8, see [0024]) is a passivation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milano by having the another polyimide layer (i.e. the polyimide layer abutting the die) as a passivation layer, as taught by Cai, in order to provide protection and a barrier layer to the die (see Cai [0023]-[0024] at least).
Regarding claim 31, Milano (second interpretation) further discloses wherein
the first polyimide layer abuts another polyimide layer positioned above the circuit (in the second interpretation of Milano; where 80b is interpreted as four layers, the three closest to 82b being the first, second and third, and the one abutting the die being the “another polyimide layer”), wherein the first polyimide layer has a first area; 
the second polyimide layer abuts the first polyimide layer, wherein the second polyimide layer has a second area less than the first area; and 
the third polyimide layer abuts the second polyimide layer, wherein the third polyimide layer has a third area less than the second area (in a first example interpretation “area” is interpreted as “A roughly bounded part of the space on a surface; a region” and thus one can choose first, second, and third areas such that the claimed limitation is met; in a second example interpretation, the thicknesses of the first, second, and third layers of 80b can be chosen such that an cross sectional area of the first, i.e. thickness x width, is greater than the cross sectional area of the second, and the second is greater than the third).
Milano do not explicitly disclose the another polyimide layer is a passivation layer.
In the same field of endeavor, Cai teaches in Fig. 1 and related text a polyimide layer abutting the die (8, see [0024]) is a passivation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Milano by having the another polyimide layer (i.e. the polyimide layer abutting the die) as a passivation layer, as taught by Cai, in order to provide protection and a barrier layer to the die (see Cai [0023]-[0024] at least).
Claim(s) 3, 15 and 35 is/are rejected under 35 U.S.C. 103 as obvious over Mangtani.
Regarding claim 3, Mangtani discloses the claimed invention as applied to claim 1 above, but does not explicitly disclose in the embodiment of Figs. 13-13A further comprising a mold compound layer positioned between the conductive pathway and the semiconductor die.
In the same field of endeavor, Mangtani teaches in other embodiments a semiconductor package comprising a mold compound layer (see Fig. 6-6A and [0081] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani Figs. 13-13A by having the mold compound layer as taught by other embodiments in order to provide protection for the semiconductor device and lock the lead frame rigidly in the body (see [0081]). Note that “a mold compound layer positioned between the conductive pathway and the semiconductor die” is therefore taught by the combination of the there being a space between the conductive pathway and the polyimide layers on the semiconductor die, as shown by Figs. 13-13A, and the mold compound being provided to enclose and surround the device, as shown by the other embodiments.
Regarding claim 15, Mangtani discloses the claimed invention as applied to claim 13 above, but does not explicitly disclose in the embodiment of Figs. 14-14A further comprising a mold compound layer positioned between the second polyimide layer and the conductive pathway.
In the same field of endeavor, Mangtani teaches in other embodiments a semiconductor package comprising a mold compound layer (see Fig. 6-6A and [0081] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani Figs. 14-14A by having the mold compound layer as taught by other embodiments in order to provide protection for the semiconductor device and lock the lead frame rigidly in the body (see [0081]). Note that “a mold compound layer positioned between the second polyimide layer and the conductive pathway” is therefore taught by the combination of the there being a space between the conductive pathway and the polyimide layers on the semiconductor die, as shown by Figs. 14-14A, and the mold compound being provided to enclose and surround the device, as shown by the other embodiments.
Regarding claim 35, Mangtani discloses in Fig. 13-13A and related text a semiconductor package, comprising:
a first conductive terminal (452a/b);
a second conductive terminal (452c/d);
a conductive pathway (pathway between 452a/b and 452c/d) coupling the first and second conductive terminals, the conductive pathway configured to generate a magnetic field (see [0110]-[0115]); 
a semiconductor die (456 having 458, see [0118]) including a circuit configured to detect the magnetic field; and 
first and second polyimide layers (e.g. a first and second “layer” of 470, see [0110], [0087] and [0093]; note that “layer” is interpreted as “a thickness of some material,” see Random House Kernerman Webster's College Dictionary; further note that applicant’s disclosure provides embodiments wherein the first, second, and third polyimide layers are the same material, i.e. having three “layers” in a single material layer, and thus the specification further supports the broadest reasonable interpretation of the claim limitation including one in which  polyimide material 470 is interpreted as a first and second layer) positioned between the conductive pathway and the semiconductor die, wherein the first polyimide layer includes a portion that is uncovered by the second polyimide layer (e.g. at least a portion of side surfaces of the first layer of 470 are not covered by second layer of 470 in one example interpretation)
Mangtani does not explicitly disclose in the embodiment of Figs. 13-13A further comprising a mold compound layer positioned between the conductive pathway and the semiconductor die.
In the same field of endeavor, Mangtani teaches in other embodiments a semiconductor package comprising a mold compound layer (see Fig. 6-6A and [0081] at least).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mangtani Figs. 13-13A by having the mold compound layer as taught by other embodiments in order to provide protection for the semiconductor device and lock the lead frame rigidly in the body (see [0081]). Note that “a mold compound layer…positioned between the conductive pathway and the semiconductor die” is therefore taught by the combination of the there being a space between the conductive pathway and the polyimide layers on the semiconductor die, as shown by Figs. 13-13A, and the mold compound being provided to enclose and surround the device, as shown by the other embodiments.

Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive.
Applicant argues (page 8-9) that Milano does not teach or suggest that a portion of the first polyimide film is uncovered by the second polyimide film because the two films have “identical dimensions.” 
In response, the examiner disagrees. Specifically, at least the side surfaces of the first polyimide layer is uncovered by the second polyimide layer ( i.e. they are not protected by the second polyimide, they are revealed or bare with respect to the second polyimide layer), and therefore the claimed limitation is taught. The fact that the second polyimide layer have identical dimensions does not compromise the fact that portions are uncovered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/22/2022